Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22, 23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bisson et al. Bisson et al disclose a liquid organic nitrogeneous fertilizer composition having a concentration of ammoniacal nitrogen of about 4% to 10%. (See Paragraph [0027].) The dissolved solids disclosed by Bisson et al would be in solution, such that the composition of Bisson et al would be substantially free from particulates to no less extent than would the composition recited in applicant’s claims. The difference between the composition disclosed by Bisson et al, and that recited in applicant’s claims 20, 22, 23 and 25-28, is that Bisson et al do not disclose that the nitrogen present in the composition includes molar percentages of 15N of about 1% to about 20% of the total molar N in the composition. However applicant’s specification discloses in Paragraph [0028] that the concentration of the stable 15N isotope is much higher in ammonia products made from biowastes and natural products than in ammonia products that are made from chemical synthesis and conventional concentration techniques, and that the high concentration of 15N isotope reflects the process of concentrating ammonia from natural biowaste and nutrient stocks through organic processes. Since Bisson et al teach in Paragraphs [0011] and [0012] that the liquid ammonia is formed from animal manure, it would be expected that the nitrogen present in the liquid composition of Bisson et al would also  have a concentration of the stable 15N isotope much higher than in ammonia products made from chemical synthesis and conventional  concentration techniques, and it would be within the level of skill of one of ordinary skill in the art to determine conditions in the process of Bisson et al which would result in a molar percentage of 15N of about 1% to about 20% of the total molar N in the composition. Regarding claim 23, Bisson et al disclose in Paragraph [0017] that an acid should be added to the waste filtrate, and that any organic acid will work. It would be obvious from such disclosure to employ humic acids as such organic acid. Regarding claims 25-28, Bisson et al disclose in Paragraph [0022] that citric acid should be added to the liquid filtrate. It would be within the level of skill of one of ordinary skill in the art to determine a suitable concentration of such acid. 
Claims 1, 3-5, 7 and 29-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The rejection of claims 1, 3-5, 7 and 29-35 over Kristoufek in view of Orentlicher et al ‘447 is withdrawn, for the reasons presented by applicant in the Remarks of August 8, 2022.
Zhao et al (US 8,613,894) (newly cited) discloses at col. 3, lines 52-63 aeration of dissolved gases such as carbon dioxide from anaerobic digester effluent resulting in release of the carbon dioxide to air. However there is no teaching, disclosure or suggestion on Zhao et al  to mix the decarbonized effluent with air and heat the decarbonized effluent-air mixture to evolve ammonia from the decarbonized effluent, as recited in claim 1, or to pass the decarbonized effluent through Venturi injector tube and inject air into the decarbonized effluent to cause degassing of ammonia vapor, as recited in claim 29. Nor would there be any motivation (other than impermissible hindsight) to do so. According Claims 1, 3-5, 7 and 29-35 are not rejected over Zhao et al.
Rapport et al is made of record for disclosing a method for production of high-nitrogen organic liquid fertilizer from digester effluents.
Le is made of record for disclosing the addition of air/oxygen to fermented biowaste.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736